Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Dutchess County (Greller, J.), imposed November 16, 2011, upon his plea of guilty, on the ground, inter alia, that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant contends that the County Court made several inaccurate and inconsistent statements during the plea and sentencing proceedings, and that he is thus entitled to be resentenced. This contention is unpreserved for appellate review *746(see CPL 470.05 [2]; People v Toxey, 86 NY2d 725 [1995]; People v Poznanski, 105 AD3d 775 [2013]; People v Williams, 70 AD3d 1059, 1060 [2010]; People v Williams, 156 AD2d 608 [1989]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Dillon, Chambers and Austin, JJ., concur.